Citation Nr: 0434097	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-30 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for deviated nasal 
septum (claimed as nose injury).

2.  Entitlement to an increased disability evaluation for 
service-connected loss of sense of smell, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a compensable initial evaluation for loss 
of gustatory sense (loss of sense of taste). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied a claim of entitlement to 
service connection for a deviated nasal septum, claimed as an 
injury to the nose, and which granted service connection for 
loss of gustatory sense (sense of taste) and assigned a 
noncompensable evaluation for that disability, and which 
denied entitlement to an evaluation in excess of 10 percent 
for loss of the sense of smell.  The veteran's timely notice 
of disagreement was received in October 2003.  The RO issued 
a statement of the case (SOC) in July 2004; the veteran's 
timely substantive appeal was received in August 2004.  

Pursuant to a December 2004 motion and the Board's granting 
thereof in December 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claims, and all 
identified evidence relevant to the claims addressed in this 
decision has been obtained.

2.  The service medical records establish that the veteran 
had a deviated nasal septum at the time of examination for 
entry into service, and the evidence establishes that 
resection of the nasal septum in service decreased the extent 
of nasal obstruction.

3.  The veteran has been awarded the maximum schedular 
evaluation available for loss of the sense of smell, a 10 
percent evaluation, and the veteran has not established that 
disability factors which might warrant an extraschedular 
evaluation are presented.
4.  The veteran is able to distinguish sweet and sour, and 
thus does not have complete loss of the sense of taste.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
deviated nasal septum have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306 (2004).

2.  Criteria for an extraschedular evaluation in excess of 10 
percent for the loss of smell have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.87a, Diagnostic Code 6275 (2004).

3.  The criteria for a compensable evaluation for the loss of 
taste have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.87a, Diagnostic 
Code 6276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a deviated nasal septum, postoperative, 
because surgery to correct a deviated nasal septum performed 
during his military service was not successful.  He also 
contends that he is entitled to a compensable evaluation for 
the loss of sense of taste (gustatory sense) and to an 
extraschedular evaluation in excess of 10 for the loss of 
sense of smell (anosmia),

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions).  On 
August 29, 2001, the final regulations implementing the VCAA 
were published in the Federal Register.  The portion of these 
regulations pertaining to the duty to notify and the duty to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. § 3.159).

This claim was filed after the VCAA was enacted, and the VCAA 
is applicable to this claim.  See Holliday v. Principi, 
14 Vet. App. 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  Accordingly, 
the Board must insure compliance with the provisions of the 
VCAA in regard to this claim.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following the veteran's June 2003 claim, in July 2003, the RO 
provided a letter that notified the veteran of the provisions 
of the VCAA generally.  The letter provided a specific 
statement of the evidence required to establish each of the 
veteran's claims.  The letter also, in pertinent part, 
explained VA's duty to assist the veteran and described the 
veteran's responsibility to submit or identify evidence, 
advised the veteran of the time within he could submit 
evidence.  

In a July 2004 statement of the case (SOC), the RO again set 
forth the criteria for service connection, the definition of 
aggravation of pre-existing disability, the criteria for a 
compensable evaluation for the service-connected sense of 
taste, the criteria for an increased, extraschedular, 
evaluation for loss of sense of smell (anosmia), and 
specifically advised the veteran of the provisions of the 
VCAA, providing him with the complete text of the provisions 
of 38 C.F.R. § 3.159, the regulation which incorporates the 
provisions of the VCAA.  

During the pendency of this appeal, the veteran was afforded 
VA examination.  The Board notes that the veteran requested 
that he be evaluated for the sense of taste using a "blind" 
taste test, so he would not be able to see what he was taste 
testing.  However, the criteria use to evaluate loss of taste 
doe not specify that "blind" examination is required.  
Moreover, the veteran himself has stated that he has 
practical loss of taste and that he is able to distinguish 
sweet and sour tastes.  Because the veteran himself has 
indicated that he does not have complete loss of the sense of 
taste, it would be fruitless to remand the claim for further 
development to determine whether the veteran is able to 
distinguish some tastes.  

The veteran's current VA clinical records were also obtained.  
The veteran has not identified any other records relevant to 
the claims.   

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO advised the 
claimant of the complete text of 38 C.F.R. § 3.159 in July 
2004.  Appellate review of this claim may proceed.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran was 
provided notice of the pertinent provisions of the VCAA prior 
to the initial adjudication in this case.  

The veteran has, since that time, been provided with 
additional notice which clearly satisfied the duty to notify 
the veteran of applicable law and regulations and of the 
evidence required to substantiate the claim.  The veteran was 
clearly advised that he could identify or submit any relevant 
evidence, and notified as to what evidence VA would attempt 
to obtain or had obtained on his behalf, what evidence he 
would have to obtain, and what his responsibilities in 
developing his claim were.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice or the content of the VCAA notice 
was harmless error.  The veteran has received notice 
equivalent to that required under of the provisions of the 
VCAA in the communications by the AOJ prior to the transfer 
and certification of his case to the Board, and the content 
of the notices provided fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been afforded 
numerous opportunities to submit additional evidence, 
and has been provided the complete text of 38 C.F.R. 
§ 3.159, as revised to implement the VCAA.  The Board 
finds that the claimant has indeed been notified that he 
should provide or identify any and all evidence relevant 
to the claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claims at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual background

An October 1942 examination for enlistment discloses that the 
veteran had a deviated nasal septum, right, with moderate 
obstruction, but this disorder was considered not disabling 
(N.D.).  An undated clinical note, which appears just above a 
clinical note dated in February 1945, reflects that the 
veteran was advised regarding his deviated nasal septum.  A 
submucous resection of the nasal septum was performed in 
February 1945.  The summary of the veteran's admission 
reflects that, prior to surgery, the veteran had a nasal 
septal deviation to the right, with 80 percent obstruction, 
due to trauma sustained prior to service.

The report of VA examination conducted September 1947 
discloses that the veteran reported loss of smell since 1944, 
when he suffered a sinus infection in service.  The veteran's 
sense of smell did not return after a submucous resection of 
the nasal septum was performed in service.  At the time of 
discharge, the veteran had a 50 percent deviation of the 
septum.  In 1947, he reported a history of a 25 percent 
deviation at that existed at the time of separation.  
Examination conducted in 1947 disclosed a "very slight 
deviation of septum high to right."  The diagnosis of 
anosmia (loss of sense of smell) was continued.

On VA examination conducted in September 1952, the veteran's 
nose was described as essentially normal, except that there 
was a subjective complaint of loss of smell and impairment of 
taste.

In his June 2003 claim, the veteran stated he was seeking 
service connection because he was "losing" his ability to 
taste.  On VA examination conducted in August 2003, the 
veteran reported that he had lost weight because food tasted 
"like cardboard."  He reported that he had to throw food 
away more frequently because he was afraid that it was 
spoiled and he could not detect by taste or smell whether 
there was anything wrong with the food.  The veteran's 
nostrils appeared equally patent bilaterally.  The veteran 
described lemon juice as tasting dry.  He described vinegar 
as slightly sour.  He tasted salt as salty.  He said sugar 
was crunchy and sweet, but could not taste a Lifesaver.  The 
examiner concluded that the veteran had complete loss of 
olfactory sense and partial loss of gustatory sense.  

In the notice of disagreement which was received in October 
2003, the veteran stated that he believed he met the criteria 
for complete loss of the sense of taste, as he was only able 
to distinguish whether something was extremely sweet or sour, 
and he had no other taste sensations.

VA outpatient treatment notes dated in July 2004 reflect that 
the veteran had partial loss of taste, age related, stable.

By a statement submitted in September 2004, the veteran 
contended that the October 2003 examination of his ability to 
taste was inadequate because he was able to see the 
substances, and he request a blind taste test.

A.	Claim for service connection 

Applicable laws and regulations 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see Savage v. Gober, 10 Vet. App. 488 (1997).

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently -- 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

1.  Claim for service connection for deviated nasal septum

The veteran's October 1942 examination for enlistment 
discloses that he had a pre- existing, moderate obstruction 
due to a deviated nasal septum.  Although not considered to 
be disqualifying, the veteran's deviated nasal septum was 
nevertheless very obvious during the veteran's 1942 military 
enlistment examination, and therefore no presumption of 
soundness is applicable at the time of the veteran's entrance 
into the military as to a nasal septal disorder.  Where, as 
here, no presumption of soundness exist, it need not be 
rebutted  See VAOPGCPREC 3-2003 (July 16, 2003).  The express 
notation on his military entrance examination of a nasal 
septal defect also directly contradicts any contention that 
the veteran did not have a nasal septal defect prior to 
service.  

Because the veteran had a pre-existing nasal septal defect, 
this, in turn, means he can only prevail if this known pre-
existing disability became appreciably worse during service 
beyond its natural progression.  38 U.S.C.A. § 1111; 38 
C.F.R. §§ 3.304(b), 3.306.  

Unfortunately for the veteran, the clinical evidence 
contradicts any finding that the pre-existing nasal septal 
defect was aggravated during service.  See Jensen v. Brown, 
19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 Vet. App. 
292 (1991) (mere temporary or intermittent flare-ups during 
service of a pre-existing condition are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to the symptoms, is worsened).  See 
also Verdon v. Brown, 8 Vet. App. 529 (1996) (the usual 
effects of treatment during service to ameliorate a pre-
existing condition does not automatically constitute 
aggravation where the condition is no more disabling than it 
was prior to service).  

In particular, the clinical record immediately prior to the 
veteran's 1945 nasal surgery during service establishes that 
the veteran's nose was approximately 80 percent obstructed on 
one side; in contrast, the separation examination reflects 
that the deviation was 50 percent and post-service clinical 
records describe it as slight or as essentially symmetrical 
bilaterally.  This evidence establishes that the veteran's 
nasal septal deviation did not worsen in service.  

Stated somewhat differently, merely because the veteran's 
nasal septal deviation was symptomatic in service and he 
received documented surgical treatment for it during service 
is not sufficient, in and of itself, to show aggravation of 
the pre-existing condition.  

The veteran has expressed his belief that the in-service 
surgery did not work to cure his nasal disability.  A 
layperson is competent to report information of which he has 
personal knowledge, i.e., information that he can gather 
through his senses, such as the presence of flat feet or foot 
symptoms (pain, etc.).  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, this notwithstanding, although the veteran 
is competent to describe some nasal symptoms, he lacks the 
medical training and expertise to offer a competent medical 
opinion that his nasal deviation was aggravated during 
service.  Routen v. Brown, 10 Vet. App. 183 (1997); Spirit v. 
Derwinski, 2 Vet. App. 482 (1992). 

As noted above, the competent medical evidence on file, 
including the records of the 1942 entrance examination, as 
compared to post-service VA examination in 1947 and current 
VA examination in 2003, shows that there was no increase in 
the severity of the veteran's nasal deviation.  
Since the medical and other evidence of record is not evenly 
balanced for and against the claim, and the preponderance of 
the evidence is unfavorable to the veteran on the issue of 
aggravation, the benefit-of-the-doubt rule does not apply.  
Rather, the preponderance of the evidence is against the 
claim, so service connection is not warranted.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim for 
service connection for a deviated nasal septum, claimed as an 
injury to the nose, must be denied.

B.  Claims for increased evaluations

Applicable laws and regulations 

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

However, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board notes the evaluations on 
appeal follow initial grants of service connection.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

1.  Claim for evaluation in excess of 10 percent for loss of 
smell

The veteran was granted service connection for the loss of 
sense of smell by a rating decision prepared in March 1946 
and issued to the veteran in April 1946.  A 10 percent 
evaluation was assigned under Code 2507, now renumbered and 
recodified as 38 C.F.R. § 4.87a, Diagnostic Code (DC) 6275.  
DC 6275 allows for the assignment of a 10 percent rating for 
the complete loss of sense of smell.  

However, DC 6275 does not include any higher or lower 
evaluation for the loss of smell.  As a consequence, the only 
way for a higher evaluation to be assigned for this 
disability will be on an extraschedular basis.  As noted 
above, the VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.

Analysis

The veteran does not assert that he is unemployable because 
of his service-connected loss of smell, but he does contend 
that his inability to smell has caused him to discard 
foodstuff that may have been edible.  The veteran also 
contends that he has other safety concerns as a result of his 
inability to smell, such as whether he would know if a fire 
had started.

The veteran has not required frequent periods of 
hospitalization as a result of his loss of smell.  The 
treatment records are devoid of any finding of limitations 
other than those identified by the veteran.  The Board finds 
that the limitations identified by the veteran are not 
exceptional limitations but rather are contemplated within 
the 10 percent evaluation assigned for loss of smell.  A 10 
percent evaluation is the maximum schedular evaluation 
available for loss of sense of smell.

Consequently, the Board finds that the veteran does not 
experience exceptional limitation as a result of his loss of 
smell which would warrant an increased evaluation in excess 
of 10 percent on an extraschedular basis.  Rather, the 10 
percent schedular evaluation assigned appropriately reflects 
the disability experienced by the veteran.  

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, and the preponderance of 
the evidence is unfavorable to the veteran on the issue of 
entitlement to an evaluation in excess of 10 percent for the 
loss of sense of smell, the benefit-of-the-doubt rule of 
38 U.S.C.A. § 5107(b) does not apply.  The veteran's appeal 
for a disability evaluation higher than 10 percent for loss 
of smell is denied.

2.  Claim for compensable evaluation for loss of sense of 
taste

By a rating decision issued in September 2003, the veteran 
was granted service connection for loss of sense of taste as 
secondary to service-connected loss of sense of smell.  The 
veteran's loss of taste is evaluated under 38 C.F.R. § 4.87a, 
DC 6276, which allows for the assignment of a 10 percent 
rating for the complete loss of the sense of taste.  The 
schedule of ratings does not include any other evaluation for 
the loss of taste.  



Analysis

The Board does not doubt that the loss of taste may be 
frustrating at times; however, loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  The veteran has 
not demonstrated any impairment of activities of daily 
living, the equivalent of industrial capacity for the 
veteran, who is retired, other than the need to discard food 
he is not sure is edible.  He also contends that he has lost 
weight as a result of his inability to taste and enjoy food, 
but July 2004 VA clinical records reflect that the veteran, 
at 71 inches tall, weighed 210 pounds.  The Board does not 
find that the weight loss alleged by the veteran warrants a 
compensable evaluation for partial loss of the sense of 
taste.  

The veteran does not assert that he is totally unemployable 
because of his service-connected loss of taste, and he has 
not identified any specific factors which may be considered 
to be exceptional or unusual in light of VA's schedule of 
ratings.  The veteran has not required frequent periods of 
hospitalization for his loss of taste and treatment records 
are devoid of any finding of exceptional limitation due to 
the loss of taste.

There is no evidence that the veteran's loss of sense of 
taste has resulted in variations in severity of disability 
during some periods following the grant of service connection 
as compared to other periods, so a "staged" rating is not 
appropriate. 

Consequently, the Board finds that the noncompensable 
evaluation assigned for the veteran's partial loss of taste 
is more appropriate than a 10 percent evaluation, which is 
reserved for a total loss of taste.  The medical evidence, 
and the veteran's September 2004 statement, establish that he 
remains able to distinguish sweet and sour tastes.  

Since the medical and other evidence of record is not evenly 
balanced for and against the claim, and the preponderance of 
the evidence is unfavorable to the veteran on the issue of 
severity of disability due to loss of sense of taste, the 
benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b) does not 
apply.  The veteran's request for a compensable initial 
evaluation for partial loss of taste is denied.


ORDER

The appeal for service connection for a nasal septal defect 
is denied.

The appeal for an evaluation in excess of 10 percent for 
anosmia is denied.

The appeal for a compensable initial evaluation for loss of 
the sense of taste is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



